ENVIRONMENTAL INDEMNITY AGREEMENT

This ENVIRONMENTAL INDEMNITY AGREEMENT dated as of September 10, 2007 (the
“Agreement”), is executed by NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a
Delaware limited partnership (the “Borrower”), NNN HEALTHCARE/OFFICE REIT
TRIUMPH, LLC, a Delaware limited liability company (“Triumph”) and NNN
HEALTHCARE/OFFICE REIT, INC., a Maryland corporation (the “Guarantor”; the
Borrower, Triumph and the Guarantor each being referred to herein as an
“Indemnitor” and collectively as the “Indemnitors”) to and for the benefit of
LASALLE BANK NATIONAL ASSOCIATION, a national banking association, together with
its successors and assigns, individually and as agent for the Banks (as
described in the Loan Agreement described below) (individually, “LaSalle” and as
agent, the “Agent”).

R E C I T A L S:

A. Pursuant to the terms of the Loan Agreement dated September 10, 2007 among
the Agent, the Banks and the Borrower (the “Loan Agreement”), the Banks have
extended to the Borrower a credit facility providing for loans in the principal
amount of up to Fifty Million and 00/100 Dollars ($50,000,000.00) (subject to
increase to One Hundred Twenty Million and 00/100 Dollars [$120,000,000.00]
under the terms set forth in the Loan Agreement) (the “Loan”).

B. The Loan is evidenced by that certain Promissory Note dated even date
herewith (as amended, modified and restated from time to time, the “Note”),
executed by the Borrower and made payable to the order of LaSalle secured by
those certain Commercial Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filings dated as of even date herewith (jointly, the
“Security Instrument”), executed by a subsidiary of Borrower to and for the
benefit of the Agent, encumbering real property described on Exhibit “A”
attached hereto, together with the other collateral as described in the Security
Instrument (the real property and other collateral being collectively referred
to as the “Property”). Capitalized terms used and not specifically defined
herein shall bear the same meaning as in the Security Instrument.

C. As a condition to making the Loan, the Banks have required that the
Indemnitors indemnify the Agent and the Banks with respect to environmental
conditions and operations at the Property as set forth below.

NOW, THEREFORE, to induce the Banks to extend the Loan to the Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Indemnitors hereby covenant and agree for the benefit of the Agent and the other
Indemnified Parties (as defined below), as follows:

A G R E E M E N T S:

1. ENVIRONMENTAL MATTERS.

1.1 Definitions. For purposes of this Agreement the following terms have the
following meanings:

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

“Environmental Laws” shall mean any and all federal, state and local laws
(whether under common law, statute, rule, regulation or otherwise), requirements
under permits or other authorizations issued with respect thereto, and other
orders, decrees, judgments, directives or other requirements of any governmental
authority relating to or imposing liability or standards of conduct (including
disclosure or notification) concerning protection of human health or the
environment or Hazardous Substances or any activity involving Hazardous
Substances, all as previously and in the future to be amended.

“Hazardous Substance” shall mean, but is not limited to, any substance,
chemical, material or waste (a) which is regulated by any federal, state or
local governmental authority because of its toxic, flammable, corrosive,
reactive, carcinogenic, mutagenic, infectious, radioactive, or other hazardous
property or because of its effect on the environment, natural resources or human
health and safety, including, but not limited to, petroleum and petroleum
products, asbestos-containing materials, polychlorinated biphenyls, lead and
lead-based paint, radon, radioactive materials, flammables and explosives; or
(b) which is designated, classified, or regulated as being a hazardous or toxic
substance, material, pollutant, waste (or a similar such designation) under any
federal, state or local law, regulation or ordinance, including under any
Environmental Law such as the Comprehensive Environmental Response Compensation
and Liability Act (42 U.S.C. §9601 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. §11001 et seq.), the Hazardous Substances
Transportation Act (49 U.S.C. §1801 et seq.), or the Clean Air Act (42 U.S.C.
§7401 et seq.).

“Indemnified Parties” shall mean and includes LaSalle, Agent, the Banks and
their respective parents, subsidiaries, and affiliated companies, assignees of
any of LaSalle’s or any Banks’ interest in the Loan or the Loan Documents, any
servicer or originator of the Loan, and the officers, directors, employees,
agents and contractors of any of the foregoing parties.

“Loan Documents” shall mean the Note or any other Notes evidencing the Loan or
any portions thereof, the Security Instrument, this Agreement, the Loan
Agreement and any other document given by any Indemnitor to evidence or secure
the Loan, as amended from time to time.

“Release” shall mean any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Substances.

“Reports” shall mean the environmental studies and reports identified on Exhibit
“B” attached hereto and made a part hereof.

1.2

1

Environmental Representations and Warranties. Except as otherwise fully
disclosed by the Indemnitors to the Indemnified Parties in writing detailing any
exceptions to the following environmental representations and warranties or
fully disclosed to the Indemnified Parties in the Reports, the Indemnitors
hereby represent and warrant to the Indemnified Parties that, as of the date
hereof, to the best of Indemnitors’ knowledge:

(a) neither the Property nor any operations of the Borrower are in violation of
any Environmental Laws or any permit or other authorization issued pursuant
thereto;

(b) no Hazardous Substances are, or to the Indemnitors’ knowledge and belief,
have been handled, generated, stored, processed or otherwise managed on or at
the Property except for those substances used by the Borrower or tenants under
leases at the Property in the ordinary course of their businesses and in
compliance with all Environmental Laws;

(c) there are not, to the Indemnitors’ knowledge, any past or present Releases
of Hazardous Substances in, on, under or from the Property;

(d) the Property is not subject to any private or governmental lien or judicial
or administrative notice or action relating to Hazardous Substances;

(e) there are no existing or closed underground storage tanks or other
underground storage receptacles for Hazardous Substances on the Property;

(f) the Borrower has received no notice of, and to the Borrower’s knowledge,
there exists no investigation, action, proceeding or claim by any agency,
authority or unit of government or by any third party which could result in any
liability, penalty, sanction or judgment under any Environmental Laws with
respect to any condition, use or operation of the Property or any of the
Borrower’s operations, nor does the Borrower know of any basis for such a claim;

(g) there has been no claim by any party that any use, operation or condition of
the Property or any of the Borrower’s operations has caused any nuisance or any
other liability or adverse condition on any other property nor does the Borrower
know of any basis for such a claim; and

(h) there are no agreements, consent orders, decrees, judgments, license or
permit conditions or other orders or directives of any federal, state or local
court, governmental agency or authority or agreements, whether settlement
agreements or otherwise, with any third parties relating to the ownership, use,
operation, sale, transfer or conveyance of the Property that require any change
in the present condition of the Property or any work, repairs, construction,
containment, clean up, investigations, studies, removal or other remedial action
or capital expenditures with respect to the Property.

1.3 Environmental Covenants. The Borrower covenants and agrees that the
Borrower: (a) shall keep or cause the Property to be kept free from Hazardous
Substances (except those substances used by the Borrower, priority owner or
tenants under leases at the Property in the ordinary course of their businesses
and in compliance with all Environmental Laws); (b) shall not install or use any
underground storage tanks except in compliance with all Environmental Laws,
shall not itself engage in and shall expressly prohibit all tenants of space in
the Improvements from engaging in the use, generation, handling, storage,
production, processing or management of Hazardous Substances in violation of
applicable Environmental Laws, except in the ordinary course of their businesses
and in compliance with all Environmental Laws ; (c) shall not itself cause or
knowingly allow and shall expressly prohibit the Release of Hazardous Substances
in violation of applicable Environmental Laws at, on, under, or from the
Property; shall cause property owner and shall expressly require property owner
to require all tenants and any other persons who may come upon the Property to
comply with all applicable Environmental Laws; (d) shall cause property owner to
keep the Property free and clear of all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of the
property owner, the Borrower or any other person or entity (“Environmental
Liens”); (e) without limiting the generality of the foregoing, during the term
of this Agreement, shall not permit property owner to use any construction
materials which contain asbestos nor install in the Improvements on the Property
or permit to be installed in the Improvements on the Property, any materials
which contain asbestos.

1.4 Notice and Access. The Indemnitors shall promptly notify the Indemnified
Agent in writing if any of the Indemnitors knows, suspects or believes there is
or are (a) any Hazardous Substances, other than those used by the property owner
or tenants under leases at the Property in the ordinary course of their
businesses and in compliance with all Environmental Laws, present on the
Property; (b) any Release of Hazardous Substances in, on, under, from or
migrating towards the Property; (c) any non-compliance with Environmental Laws
related in any way to the Property; (d) any actual or potential Environmental
Liens; (e) any investigation or action or claim, whether threatened or pending,
by any governmental agency or third party pertaining to the Release of Hazardous
Substances in, on, under, from, or migrating towards the Property; and/or
(f) any installation of wells, piping, or other equipment at the Property to
investigate, remediate or otherwise address any Release of Hazardous Substances
at, on, in or in the vicinity of the Property. The Indemnitors shall promptly,
to the extent required of Indemnitors under applicable Environmental Laws and at
the Indemnitors’ sole cost and expense, take all reasonable actions with respect
to any Hazardous Substances or other environmental condition at, on or under the
Property or other affected property, including all investigative, monitoring,
removal, containment and remedial actions in accordance with all applicable
Environmental Laws, including the payment, at no expense to the Indemnified
Parties, of all clean-up, administrative and enforcement costs of applicable
governmental agencies which may be asserted against the Property in all
instances as necessary to comply with and as required of Indemnitors pursuant to
all applicable Environmental Laws; (ii) protect human health or the environment;
(iii) allow continued use, occupation, or operation of the Property; and/or
(iv) maintain the fair market value of the Property (collectively, the
“Completion of the Clean-up”). In the event the Indemnitors fail to do so, the
Indemnified Parties may, but shall not be obligated or have any duty to, cause
the Completion of the Clean-up of the Property. Upon reasonable prior notice,
the Indemnitors hereby grant to the Indemnified Parties and their agents and
employees access during normal business hours to the Property as provided in
Section 1.6 below, and a license to remove any items deemed by the Indemnified
Parties to be Hazardous Substances and to do all things the Indemnified Parties
shall deem necessary to cause the Completion of the Clean-up of the Property.

1.5 Indemnification. The Indemnitors covenant and agree, at the Indemnitors’
sole cost and expense, to indemnify, defend (at trial and appellate levels, and
with attorneys, consultants and experts acceptable to the Indemnified Parties),
and hold the Indemnified Parties harmless from and against any and all liens,
damages (including, without limitation, consequential damages), losses,
liabilities, obligations, settlement payments, penalties, claims, judgments,
suits, proceedings, costs, disbursements or expenses of any kind or of any
nature whatsoever (including reasonable attorneys’, consultants’ and experts’
fees and disbursements actually incurred in investigating, defending, settling
or prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted against the Indemnified Parties or the
Property, and arising directly or indirectly from or out of, and except to the
extent directly caused by the gross negligence or willful misconduct of
Indemnitors:

(a) the past, present or future presence, Release or threat of Release of any
Hazardous Substances on, in, under or affecting all or any portion of the
Property or any surrounding areas, regardless of whether or not caused by or
within the control of any Indemnitor;

(b) the past, present or future violation of any Environmental Laws, relating to
or affecting the Property or the Borrower’s operations, whether or not caused by
or within the control of any Indemnitor;

(c) the failure by the Indemnitors to comply fully with the terms and conditions
of this Section 1;

(d) any misrepresentation or inaccuracy in or the breach of any representation
or warranty contained in this Section 1; or

(e) the enforcement of this Section 1, including any liabilities that arise as a
result of the actions taken or caused to be taken by the Indemnified Parties
under this Section 1, the cost of assessment, containment and/or removal of any
and all Hazardous Substances from all or any portion of the Property or any
surrounding areas, the cost of any actions taken in response to the presence,
Release or threat of Release of any Hazardous Substances on, in, under or
affecting any portion of the Property or any surrounding areas to prevent or
minimize such Release or threat of Release so that it does not migrate or
otherwise cause or threaten danger to present or future public health, safety,
welfare or the environment, and costs incurred to comply with the Environmental
Laws in connection with all or any portion of the Property or any surrounding
areas. The Indemnified Parties’ rights under this Section 1 shall survive
payment in full of the Borrower’s obligations under the Loan Documents and shall
be in addition to all other rights of the Indemnified Parties under the Security
Instrument, the Note and the other Loan Documents. The foregoing
notwithstanding, the Indemnitors’ obligations under this Section 1 with regard
to any Post Transfer Indemnification Responsibilities (as hereinafter defined)
shall be limited to such obligations directly or indirectly arising out of or
resulting from any Hazardous Substances that were present or released in, on, or
around any part of the Property, or in the soil, groundwater or soil vapor on or
under the Property at any time before or while the Borrower held title to or was
in possession or control of the Property (the “Indemnitors’ Continuing
Responsibility”); provided, however, that any Post Transfer Indemnification
Responsibilities incurred or suffered by the Indemnified Parties shall be
presumed, unless shown by a preponderance of the evidence to the contrary, to be
the Indemnitors’ Continuing Responsibility. “Post Transfer Indemnification
Responsibilities” shall mean any obligations hereunder to indemnify, defend, and
hold the Indemnified Parties harmless arising after the Indemnified Parties
cease to hold a security interest in the Property or acquire title to the
Property as a result of foreclosure, deed in lieu of foreclosure, or other
transfer of the Property.

1.6 Site Visits, Observation and Testing. If Indemnified Parties have a
reasonable basis to suspect that Hazardous Materials in violation of the
provisions of this Agreement are present on the Property, the Indemnified
Parties and their agents and representatives shall have the right at any
reasonable time upon prior notice and during normal business hours to enter and
visit the Property for the purposes of observing the Property, taking and
removing soil or groundwater samples, and conducting tests on any part of the
Property; provided, however, that there shall be no more than one such
assessment per Property per 12-month period, unless Agent reasonably believes a
Material Adverse Changes has occurred which warrants a new assessment.
Indemnified Parties’ access and other rights shall be subject to the rights of
tenants under leases of the Property. The Indemnified Parties have no duty,
however, to visit or observe the Property or to conduct tests, and no site
visit, observation or testing by any Indemnified Party shall impose any
liability on any Indemnified Party. In no event shall any site visit,
observation or testing by any Indemnified Party be a representation that
Hazardous Substances are or are not present in, on or under the Property, or
that there has been or shall be compliance with any law, regulation or ordinance
pertaining to Hazardous Substances or any other applicable governmental law.
Neither the Borrower nor any other party is entitled to rely on any site visit,
observation or testing by any Indemnified Party. The Indemnified Parties owe no
duty of care to protect the Indemnitors or any other party against, or to inform
the Indemnitors or any other party of, any Hazardous Substances or any other
adverse condition affecting the Property, provided the Indemnified Parties shall
make such environmental assessments available to Borrower. The Indemnified
Parties may in their discretion disclose to the Indemnitors or any other party
any report or findings made as a result of, or in connection with, any site
visit, observation or testing by the Indemnified Parties. The Indemnitors
understand and agree that the Indemnified Parties make no representation or
warranty to the Indemnitors or any other party regarding the truth, accuracy or
completeness of any such report or findings that may be disclosed. The
Indemnitors also understand that, depending on the results of any site visit,
observation or testing by any Indemnified Party which are disclosed to the
Indemnitors, the Indemnitors may have a legal obligation to notify one or more
environmental agencies of the results and that such reporting requirements are
site-specific and are to be evaluated by the Indemnitors without advice or
assistance from the Indemnified Parties. Any Indemnified Party shall give the
Borrower reasonable notice before entering the Property. Such Indemnified Party
shall make reasonable efforts to avoid interfering with the Borrower’s use of
the Property in exercising any rights provided in this Section 1.

2. REINSTATEMENT OF OBLIGATIONS. If at any time all or any part of any payment
made by the Borrower or received by the Indemnified Parties from the Borrower
under or with respect to this Agreement is or must be rescinded or returned for
any reason whatsoever, including the insolvency, bankruptcy or reorganization of
any Indemnitor under any Debtor Relief Law (as defined below), then the
obligations of the Indemnitors hereunder shall, to the extent of the payment
rescinded or returned, be deemed to have continued in existence, notwithstanding
such previous payment made by the Indemnitors, or receipt of payment by an
Indemnified Party, and the obligations of the Indemnitors hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment by the Indemnitors had never been
made.

3. WAIVERS. To the extent permitted by law, each of the Indemnitors, for itself
and its successors, hereby waives and agrees not to assert or take advantage of:

(a) any right to require the Indemnified Parties to proceed against any other
person or to proceed against or exhaust any security held by the Indemnified
Parties at any time or to pursue any other remedy in the Indemnified Parties’
power or under any other agreement before proceeding against the Indemnitors
hereunder;

(b) any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of the
Indemnified Parties to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceedings) of any other person or
person;

(c) demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of the Indemnified
Parties, any endorser or creditor of any of the Indemnitor or any other person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by the Indemnified Parties;

(d) any right or claim of right to cause a marshalling of the assets of the
Indemnitors;

(e) any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(f) any duty on the part of the Indemnified Parties to disclose to the
Indemnitors any facts the Indemnified Parties may now or hereafter know about
the Property, regardless of whether the Indemnified Parties have reason to
believe that any such facts materially increase the risk beyond that which the
Indemnitors intend to assume or have reason to believe that such facts are
unknown to the Indemnitors or have a reasonable opportunity to communicate such
facts to the Indemnitors, it being understood and agreed that the Indemnitors
are fully responsible for being and keeping informed of the condition of the
Property and of any and all circumstances bearing on the risk that liability may
be incurred hereunder;

(g) any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

(h) any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(i) any lack of commercial reasonableness in dealing with the collateral for the
Loan;

(j) any deficiencies in the collateral for the Loan or any deficiency in the
ability of the Indemnified Parties to collect or to obtain performance from any
person or entities now or hereafter liable for the payment and performance of
any obligation hereby guaranteed;

(k) any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the
Indemnitors) or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of the Indemnified Parties to enforce any of their rights, whether now
or hereafter required, which the Indemnified Parties may have against the
Indemnitors or the collateral for the Loan; and

(l) any modifications of the Loan Documents or any obligation of the Indemnitors
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended or recodified (the
“Bankruptcy Code”), or under any other present or future state or federal law
regarding bankruptcy, reorganization or other relief to debtors (collectively,
the “Debtor Relief Law”), or otherwise.

4. GENERAL PROVISIONS.

4.1 Full Recourse. All of the terms and provisions of this Agreement are full
recourse obligations of the Indemnitors and not restricted by any limitation on
personal liability.

4.2 Secured Obligations. The Indemnitors hereby acknowledge that the obligations
of the Indemnitors under this Agreement are secured by the lien of the Security
Instrument and the security interests and other collateral described in the
Security Instrument and the other Loan Documents.

4.3 Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the payment of the
indebtedness evidenced and secured by the Loan Documents and the exercise of any
remedy by the Indemnified Parties under the Security Instrument or any of the
other Loan Documents, including any foreclosure or deed in lieu thereof, even
if, as a part of such remedy, the Loan is paid or satisfied in full.

4.4 No Recourse Against the Indemnified Parties. The Indemnitors shall not have
any right of recourse against the Indemnified Parties by reason of any action
the Indemnified Parties may take or omit to take under the provisions of this
Agreement or under the provisions of any of the Loan Documents.

4.5 Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including the
right to contribution, which the Indemnified Parties may have against the
Indemnitors or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

4.6 Rights Cumulative; Payments. The Indemnified Parties’ rights under this
Agreement shall be in addition to all rights of the Indemnified Parties under
the Note, the Security Instrument and the other Loan Documents. Further,
payments made by the Indemnitors under this Agreement shall not reduce in any
respect the Borrower’s obligations and liabilities under the Note, the Security
Instrument and the other Loan Documents.

4.7 No Limitation on Liability. Each of the Indemnitors hereby consents and
agrees that the Indemnified Parties may at any time and from time to time
without further consent from the Indemnitors do, permit or cause any of the
following events, and the liability of the Indemnitors under this Agreement
shall be unconditional and absolute and shall in no way be impaired or limited
by the occurrence of any of the following events, whether occurring with or
without notice to the Indemnitors, or with or without consideration: (a) any
extensions of time for performance required by any of the Loan Documents or
extension or renewal of the Note; (b) any sale, assignment or foreclosure of the
Note, the Security Instrument or any of the other Loan Documents or any sale or
transfer of the Property; (c) any change in the composition of any of the
Indemnitors; (d) the accuracy or inaccuracy of the representations and
warranties made by the Indemnitors herein or in any of the Loan Documents;
(e) the release of any of the Indemnitors or of any other person or entity from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, the
Indemnified Parties’ voluntary act or otherwise; (f) the release or substitution
in whole or in part of any security for the Loan; (g) the Agent’s failure to
record the Security Instrument or to file any financing statement (or the
Agent’s improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the Loan;
(h) the modification of the terms of any one or more of the Loan Documents; or
(i) the taking or failure to take any action of any type whatsoever. No such
action which the Indemnified Parties shall take or fail to take in connection
with the Loan Documents or any collateral for the Loan, nor any course of
dealing with the Indemnitors or any other person, shall limit, impair or release
the Indemnitors’ obligations hereunder, affect this Agreement in any way or
afford the Borrower any recourse against the Indemnified Parties. Nothing
contained in this Paragraph shall be construed to require the Indemnified
Parties to take or refrain from taking any action referred to herein.

4.8 Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes (except as to the Security Instrument) all prior agreements, whether
written or oral, between the parties respecting such matters. Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto. If any provision or obligation under this Agreement or
any of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that provision shall be
deemed severed from the Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal or unenforceable provision had never been a
part of the Loan Documents.

4.9 Governing Law; Binding Effect. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, except to the
extent that the applicability of any of such laws may now or hereafter be
preempted by Federal law, in which case such Federal law shall so govern and be
controlling. The terms, covenants and conditions of this Agreement shall be
binding upon and inure to the benefit of the heirs, successors and assigns of
the parties. The Indemnified Parties and any successor may, at any time, sell,
transfer, or assign their interest under the Note, the Security Instrument, the
other Loan Documents, any or all servicing rights with respect thereto, and this
Agreement or grant participations. The Indemnified Parties may forward to each
purchaser, transferee, assignee, servicer, participant or investor (all of the
foregoing entities collectively referred to as an “Investor”) and each
prospective Investor, all documents, financial and other information which the
Indemnified Parties now have or may hereafter acquire relating to (a) the Loan;
(b) the Property and its operation (including, without limitation, copies of all
leases, subleases or any other agreements concerning the use and occupancy of
the Property); and/or (c) any party connected with the Loan (including, without
limitation, the Borrower, any partner or member of the Borrower, any constituent
partner or member of the Borrower, and the Guarantor). The representations,
warranties, obligations, covenants, and indemnity obligations of the Indemnitors
under this Agreement shall also benefit and apply with respect to any purchaser,
transferee, assignee, participant, servicer or investor.

4.10 Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Security
Instrument directed to the parties at their respective addresses as provided
therein.

4.11 No Waiver: Time of Essence; Interpretation; Counting of Days. The failure
of any party hereto to enforce any right or remedy hereunder, or to promptly
enforce any such right or remedy, shall not constitute a waiver thereof nor give
rise to any estoppel against such party nor excuse any of the parties hereto
from their respective obligations hereunder. Any waiver of such right or remedy
must be in writing and signed by the party to be bound. Whenever used, the
singular number shall include the plural, the plural the singular, and the words
“Indemnified Parties” and “Indemnitors” shall include their respective
successors, assigns, heirs, executors and administrators. The word “include(s)”
means “include(s), without limitation”, and the word “including” means
“including, but not limited to”. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence of each and every term and condition of this Agreement. The term
“days” when used herein shall mean calendar days. If any time period ends on a
Saturday, Sunday or holiday officially recognized by the state within which the
Property is located, the period shall be deemed to end on the next succeeding
Business Day.

4.12 Headings. The headings of the sections and paragraphs of this Agreement are
for convenience of reference only and shall not be construed in interpreting the
provisions hereof.

4.13

2

Attorneys’ Fees. The Indemnitors agree to pay all of the Indemnified Parties’
costs and expenses, including reasonable attorneys’ fees, which may be incurred
in enforcing or protecting the Indemnified Parties’ rights or interests. From
the time(s) incurred until paid in full to the Indemnified Parties, all such
sums shall bear interest at the Default Rate.

4.14 Successive Actions. A separate right of action hereunder shall arise each
time the Indemnified Parties acquires knowledge of any matter indemnified by the
Indemnitors under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and the
Indemnitors hereby waive and covenant not to assert any defense in the nature of
splitting of causes of action or merger of judgments.

4.15 Joint and Several Liability. If more than one person or entity is signing
this Agreement as the Indemnitors, their obligations under this Agreement will
be joint and several. As to any of the Indemnitors that is a partnership, the
obligations of such Indemnitor under this Agreement are the joint and several
obligation of each general partner thereof. Any married person signing this
Agreement agrees that recourse may be had against community property assets and
against his or her separate property for the satisfaction of all obligations
contained herein.

4.16 Reliance. The Indemnified Parties would not make the Loan to the Borrower
without this Agreement. Accordingly, the Indemnitors intentionally and
unconditionally enter into the covenants and agreements herein and understand
that, in reliance upon and in consideration of such covenants and agreements,
the Loan shall be made and, as part and parcel thereof, specific monetary and
other obligations have been, are being and shall be entered into which would not
be made or entered into but for such reliance.

4.17 Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be taken to be one and the same instrument, for the same
effect as if all parties hereto had signed the same signature page. Receipt of
an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof.

4.18 WAIVER OF TRIAL BY JURY. THE INDEMNITORS AND THE AGENT (BY ACCEPTANCE OF
THIS AGREEMENT), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS (a) UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT
OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (b) ARISING FROM
ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. THE INDEMNITORS AGREE THAT THEY WILL NOT ASSERT ANY CLAIM AGAINST THE
AGENT ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.

4.19 Waiver of Bankruptcy Stay. The Indemnitors covenant and agree that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
any of the Indemnitors, such Indemnitor shall not seek a supplemental stay or
otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code or any other Debtor Relief Law, to stay, interdict, condition, reduce or
inhibit the ability of the Indemnified Parties to enforce any rights of the
Indemnified Parties against such Indemnitor by virtue of this Agreement or
otherwise.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

IN WITNESS WHEREOF, the Indemnitors have jointly and severally executed this
Environmental Indemnity Agreement as of the day and year first above written.

     
BORROWER:
  TRIUMPH:
 
   
NNN HEALTHCARE/OFFICE REIT HOLDINGS,
L.P., a Delaware limited partnership
By: NNN Healthcare/Office REIT, Inc., a
Maryland corporation, its General
Partner
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial
Officer
  NNN HEALTHCARE/OFFICE REIT TRIUMPH, LLC, a Delaware
limited liability company
By: NNN Healthcare/Office REIT Holdings, L.P., a
Delaware limited partnership, its sole member
By: NNN Healthcare/Office REIT, Inc., a Maryland
corporation, its General Partner
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer
 
  GUARANTOR:
 
   
 
  NNN HEALTHCARE/OFFICE REIT, INC., a Maryland
corporation
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer

4